Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/20/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 101 and 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (hereafter Min)(US PgPub 2012/0188100) and in view of Carlson et al. (hereafter Carlson)(US PgPub 2019/0016331).
Regarding claim 1, Min discloses an automated valet parking method (Figures 7 and 13 and Paragraphs 0025 and 0078) comprising: initiating an automated valet parking procedure (Figure 13, Step 1 and Paragraph 0078 where an automated valet parking procedure is initiated by a user mobile terminal); receiving, by a vehicle, a target position and a guide route from an infrastructure for parking the vehicle (Figure 13, Step 2 and Paragraph 0078 where the parking map management unit transmits an activation signal and a parking route to a parking spot to the vehicle); performing, by the vehicle, automated valet parking at the target position and the guide route (Figure 13, Step 4, Figure 14 and Paragraphs 0078-0079 where the vehicle autonomously drives to the parking spot); and ending, by the vehicle, the automated value parking procedure after parking at the target position (Figure 14 and Paragraphs 0078-0079 where the vehicle is parked and the parking procedure is ended).  Min does not specifically disclose where the vehicle receives driving boundaries indicating a permitted driving area from the infrastructure and performing automated parking only within the driving area.  In the same field of endeavor, Carlson discloses an automated vehicle parking where a specified driving boundary is set and the vehicle is only permitted to drive autonomously within the boundary (Figure 1 and Paragraphs 0021 and 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the driving boundary setting for a driverless vehicle of Carlson to the auto valet parking system of Min, motivation being to set driving boundaries within a parking facility which increases safety by prohibiting a vehicle from traveling outside of the facility with increased vehicle and foot traffic. 
Regarding claim 2, Min discloses wherein initiating the automated valet parking procedure comprises: recognizing, by the infrastructure, a driver and the vehicle associated with the driver (Figure 6 and Paragraphs 0059-0065 where driver and vehicle information are transmitted to the server registration management unit).

Regarding claim 3, Min discloses wherein the infrastructure is configured to recognize the driver based on an identification number and a password input by the driver and configured to recognize the vehicle using a unique vehicle number of the vehicle (Paragraphs 0059-0065 where the user provides input on the mobile device to select the parking slot).
Regarding claim 5, Min discloses wherein initiating the automated valet parking procedure comprises: delegating a driving authority of the vehicle from the vehicle to the infrastructure (Figure 13 and Paragraphs 0078-0079 where the parking map management unit provides direct route guidance to the vehicle which controls vehicle parking operations).
Regarding claim 6, Min discloses wherein: the driving authority of the vehicle comprises an authority to execute one or more vehicle operations, and the vehicle operations include steering, accelerating, braking, gear shifting, starting and stopping the vehicle, and locking and unlocking a door of the vehicle (Figure 13 and Paragraphs 0078-0079 where the parking map management unit provides direct route guidance to the vehicle which controls vehicle autonomous parking operations).
Regarding claim 7, Min discloses wherein the driving authority to execute braking among the vehicle operations is possessed by at least one of the vehicle or the infrastructure (Figure 13 and Paragraphs 0078-0079 where the parking map management unit provides direct route guidance to the vehicle which controls vehicle autonomous parking operations).
Regarding claim 8, Min discloses before initiating an automated valet parking procedure: determining whether the vehicle that is currently performing an autonomous driving event is scheduled to perform an automated valet parking event after the current autonomous driving event; determining a state of the vehicle when the vehicle is scheduled to perform the automated valet parking event; determining whether the state of the vehicle is suitable for the automated valet parking; adjusting the state of the vehicle to be suitable for the automated valet parking when the state of the vehicle is not suitable for the automated valet parking; and starting the scheduled automated valet parking event when the state of the vehicle is suitable for the automated valet parking (Figure 7 and Paragraphs 0066- 0077 where the autonomous vehicle is determined to be in a state suitable for auto-valet when the autonomous vehicle had entered the parking area and a single request for parking is initiated).
Regarding claim 9, Min discloses wherein determining whether the vehicle is scheduled to perform the automated valet parking event comprises: determining whether an instruction for executing the automated valet parking event is stored in a memory (Figure 13 and Paragraphs 0078- 0079 where it is determined whether route guidance has been sent and stored for use in the vehicle).
Regarding claim 10, Min discloses wherein the state of the vehicle is determined based on at least one of a speed, an acceleration, or a driving state of the vehicle (Paragraphs 0078-0079 where the driving state of the vehicle is one that is ready for an auto-valet mode).
Regarding claim 11, Min discloses wherein: determining whether the state of the vehicle is suitable for the automated valet parking comprises: comparing the state of the vehicle with predetermined conditions for starting the automated valet parking, and the predetermined conditions include at least one of a condition of a sensor configured to perform the automated valet parking, a reference speed to perform the automated valet parking, or a reference acceleration to perform the automated valet parking (Paragraphs 0078-0079 where the driving state of the vehicle is one that is ready for an auto-valet mode. The vehicle has stopped at a predetermined location and a parking request has been transmitted).
Regarding claim 12, Min discloses wherein determining whether the state of the vehicle is suitable for the automated valet parking comprises: determining whether the vehicle is malfunctioning (Paragraphs 0078-0079 where the driving state of the vehicle is one that is ready for an auto-valet mode. The vehicle has stopped at a predetermined location and a parking request has been transmitted. Proper operation of the vehicle is determined).
Regarding claim 13, Min discloses wherein adjusting the state of the vehicle comprises: adjusting at least one of a speed, an acceleration, or driving state of the vehicle to be suitable for the automated valet parking (Paragraphs 0078-0079 where the driving state of the vehicle is one that is ready for an auto-valet mode. The vehicle has stopped at a predetermined location and a parking request has been transmitted. Proper operation of the vehicle is determined).
Regarding claim 14, Min discloses determining whether the automated valet parking is possible before determining whether the state of the vehicle is suitable for the automated valet parking (Figure 13 and Paragraphs 0078-0079 a user provides a parking request before the vehicle is set into the auto- valet mode).
Regarding claim 15, Min discloses wherein determining whether the automated valet parking is possible comprises: determining at least one of an end time at which the current autonomous driving event ends, or an end position at which the current autonomous driving event ends; and determining whether the automated valet parking is possible when a current time is close to the end time or when a current position is close to the end position (Paragraphs 0078-0079 where the auto-valet operations are performed when the vehicle has entered the parking area and is at a predetermined location).
Regarding claim 16, Min discloses cancelling the scheduled automated valet parking event when the state of the vehicle does not become suitable for the automated valet parking until a current vehicle position is close to a start position at which the automated valet parking of the vehicle begins or until a current time is close to a start time at which the automated valet parking of the vehicle begins (Figures 7 and 13 and Paragraphs 0066-0077 where auto-valet operations cannot be performed until the vehicle is at a predetermined location in the parking area).
Regarding claim 17, see rejection for claim 1.
System claims 18-20 are drawn to the system corresponding to the method of using same as claimed in claims 1-3 and 5-16. Therefore system claims 18-20 correspond to method claims 1-3 and 5- 16 and are rejected for the same reasons of obviousness as used above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Carlson, as applied to claims 1-3 and 5-20 above, and further in view of Nordbruch (US PgPub 2017/0076513).
Regarding claim 4, Min and Carlson do not specifically disclose wherein initiating the automated valet parking procedure comprises: turning on an ignition of the vehicle; checking whether there is a human or animal left in the vehicle; and locking doors of the vehicle. In the same field of endeavor, Nordbruch discloses a system for changing modes in a vehicle when minimum conditions are met where ignition status, occupancy status and door lock status are checked before switching operations modes of the vehicle (Figure 1 and Paragraphs 0058, 0070 and 0085).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ignition status, occupancy status and door lock status checking before switching operation modes of Nordbruch to the auto-valet parking system of Min and Carlson, motivation being to provide full autonomous valet parking where a user has exited the vehicle while further increasing security in the system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/              Primary Examiner, Art Unit 2687